Press Release CAE reports second quarter results for fiscal year 2015 · Q2 revenue up 11% over prior year at $529.4 million · Q2 net income to equity holders from continuing operations* up 10% over prior year at $42.0 million · Q2 EPS of $0.16 vs. $0.15 in prior year Montreal, Canada, November 12, 2014 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the second quarter ended September 30, 2014. Net income attributable to equity holders from continuing operations was $42.0million ($0.16 per share) this quarter, compared to $38.2 million ($0.15 per share) in the second quarter last year. Revenue for the quarter was $529.4 million, compared to $478.2 million in the second quarter last year. All financial information is in Canadian dollars. “Performance for the second quarter was in line with our outlook for growth in Civil and Healthcare, and for resiliency in Defence,” said Marc Parent, CAE’s President and Chief Executive Officer. “In Civil, we made important progress with our solutions strategy, with Japan Airlines agreeing to conduct all its pilot training at the upcoming CAE-JAL joint venture. In Defence, we received contract extensions and technology upgrades from our existing installed base and long-term services programs. And in Healthcare, we made good progress and continue to be encouraged by our prospects in this growing market. For CAE overall, we are reiterating our expectations for a stronger performance in the second half and solid growth for the year as a whole.” Summary of consolidated results (amounts in millions, except operating margins) Q2-2015 Q1-2015 Q4-2014 Q3-2014 Q2-2014 Revenue $ 526.2 575.7 503.9 478.2 Operating profit $ 71.7 86.7 76.4 64.6 As a % of revenue % Earnings from continuing operations $ 43.6 59.8 47.0 38.1 Earnings (loss) from discontinued operations $ (2.0) 0.1 0.6 0.1 Net income attributable to the equity holders of the company $ 41.8 60.0 46.1 38.3 Total backlog $ 4,931.5 5,004.8 4,963.0 4,714.4 Civil Simulation and Training (Civil) Revenue for Civil was $296.0 million in the second quarter, up 10% compared to $269.3 million last year. Second quarter operating income was $45.4 million (15.3% of revenue), up 16% compared to $39.0 million (14.5% of revenue) last year. During the quarter we announced a joint venture agreement with Japan Airlines to provide flight crew training services across Northeast Asia. Japan Airlines will conduct all its training at the CAE-JAL joint venture starting in April 2015. Also during the quarter, we signed solutions agreements with an expected value of $297.5 million, including a long-term contract extension with LATAM Airlines in South America to include training for the new Airbus A350; a contract with Air Algérie in Africa to train 200 new cadets for the airline over the next four years; and, two full-flight simulator (FFS) sales and training centre operations services for customers in the Middle East and Asia. The Civil book-to-sales ratio for the quarter was 1.01x and 1.11x for the last 12 months. Second quarter Civil backlog was $2.4 billion, including our share of joint ventures but not yet including the upcoming joint venture with Japan Airlines. Summary of Civil
